DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 7/27/2022, has been entered and carefully considered. Claims 1, 3, 5, 7, 11, 21-23, 25-26, 28, and 30 are amended and claims 4, 6, 14-15, 24 and 29 are canceled.  Claims 1-3, 5, 7-13, 16-23, 25-28 and 30-34 are currently pending.

Response to Arguments
2.	Applicant’s arguments, 7/22/2022, pages 9-10, with respect to claim 1 regarding Su396 does not disclose the amended claim limitation “receiving a control message indicating whether the data transmission is to be at least partially decoded when the data transmission is intended for the second UE; decoding at least part of the data transmission in response to the control message indicating the data transmission is to be at least partially decoded”. The arguments have been fully considered but are moot in view of a new ground of rejection based on Sun et al., US 2021/0144641.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1, 3, 5, 8-9, 11, 13, 16, 18-19, 21, 23, 25-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., (US 2021/0127396), hereinafter Su396, in view of Sun et al., (US 2021/0144641), hereinafter Sun.
Regarding Claim 1, Su396 teaches A method for wireless communications performed by a first user equipment (UE): receiving a data transmission from a network node ([Para. 0285-0299] Fig. 15, shows a relay UE (i.e., a first UE) receives the first PDSCH and the second PDSCH from the base station, which carries downlink data of the remote UE (i.e., second UE)); decoding at least part of the data transmission [Para. 0281-283, 0285-0293, 0302] the relay UE has decoding capability to the received data channel (PDSCH) of the remote UE. The relay UE performs decoding processing on the received data channel of the remote UE and then forward it. The relay UE decodes the first PDSCH (i.e., decoding part of the data transmission)),
determining whether the data transmission is intended for a second UE or the first UE, based on a field in a downlink control information (DCI) message ([Para. 0295-0299] Fig. 15, shows after the relay UE receives the first PDCCH and the second PDCCH, which signals scheduling information of the first PDSCH and second PDSCH that carries the downlink data of the remote UE (i.e., the PDCCH includes scheduling information for the data transmission intended for the remote UE). [Para. 0320] the relay UE receives the information included in a DCI, and the relay UE may derive the information included in the DCI, which indicates the scheduling information of the first PDSCH and the second PDSCH of the remote UE. Then, the relay UE transmits the PDSCH to the remote UE based on scheduling information. [Para. 0327-0329] Here, the relay UE needs to receive the first PDCCH and acquire the scheduling information of the first PDSCH and the second PDSCH from the first PDCCH and the second PDCCH to determine the scheduling information of the PDSCH, where the first PDCCH corresponds to one DCI that has one indication field including scheduling information of the first PDSCH and the second PDSCH of the remote UE [0308]), the field indicating whether the data transmission is intended for the first UE or a second UE [Para. 0307-0308, 0407] the DCI including a dedicated field is used for data scheduling information of the first PDSCH and second PDSCH of the relay UE itself by using RNTI of the relay UE or of the remote UE by using the RNTI of the remote UE);
and retransmitting the data transmission to the second UE based at least in part on the field indicating the data transmission is intended for the second UE ([Para. 0296-0299, 0308, 0329] Fig. 15, (1) base station transmits a first PDCCH to the relay UE, which signals scheduling information of the following first PDSCH, and second PDSCH. (2) the relay UE receives a first PDSCH and second PDSCH from the base station, which carries downlink data of the remote UE. (3) then, the relay UE transmits (i.e., retransmitting) the first PDSCH and the second PDSCH which carries the downlink data of the remote UE, upon the relay UE can completely determine the scheduling information of the first PDSCH according to the first PDCCH [0329]. [Para. 0391, 0477, 0491-0492] Fig. 30, the relay UE transmits the second PDSCH (i.e., retransmitting) to the remote UE, and the PDSCH forwards the downlink data of the remote UE carried by the first PDSCH, the relay UE continuously transmitting the retransmission of the second PDSCH until the decoding of the second PDSCH by the remote UE is successful). 
Su396 does not disclose receiving a control message indicating whether the data transmission is to be at least partially decoded when the data transmission is intended for the second UE; decoding at least part of the data transmission in response to the control message indicating the data transmission is to be at least partially decoded.
Sun teaches receiving a control message indicating whether the data transmission is to be at least partially decoded when the data transmission is intended for the second UE; decoding at least part of the data transmission in response to the control message indicating the data transmission is to be at least partially decoded ([Para. 0248, 0334] a group of UEs (i.e., first UE and second UE) receive a PDCCH with indication information, and determine if the indication information indicates there is a PDSCH, then the UEs decode the PDSCH (data transmission) according to the indication information. The relay node receives a sidelink control message includes the resources of sidelink data message, and transmits the control message to the remote node indicating the remote node decode the data message when the remote node is the destination node of the data message. The remote node decodes the data message and determines itself is the destination mode according to the control message). 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396 and Sun to improve the success rate of the transmission and reduce the repetitions and resource utilization. 

Regarding Claim 3, the combination of Su396 and Sun, specifically, Su396 teaches receiving the control message from the network node prior to receiving the data transmission, wherein the control message indicates a UE identifier for the second UE ([Para. 0266-0268, 0296-029] Fig. 15, shows the relay UE receives the PDCCH from the base station signaling the scheduling information of the PDSCH, and then the relay UE receives PDSCH carries the downlink data of the remote UE, wherein the PDCCH configuration for the remote UE including identity of the remote UE, such as UE ID; the wireless network temporary identifier (RNTI) of the remote UE). 

Regarding Claim 5, Su396 does not disclose determining whether the data transmission is for the second UE based in part on a map of a set of UEs, the map capable of uniquely identifies at least the second UE and the first UE. 
Sun teaches determining whether the data transmission is for the second UE based in part on a map of a set of UEs, the map capable of uniquely identifies at least the second UE and the first UE ([Para. 0371, 0419, 0431] the information bits carried in the uplink grant message may be an identifier (such as a UE ID) of the remote node, or an RNTI of the remote node, or (UE ID) of the relay node, or an RNTI of the relay node, or identification information that indicates a mapping relationship between the relay node and the remote node).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396 and Sun to improve the success rate of the transmission and reduce the repetitions and resource utilization. 

Regarding Claim 8, the combination of Su396 and Sun, specifically, Su396 teaches receiving a trigger message, wherein retransmitting the data transmission comprises transmitting the data transmission to the second UE upon receiving the trigger message (i.e., a control message) ([Para. 0295-0299] Fig. 15, the relay UE receives a PDCCH, a downlink control message ([0307] DCI), which signals scheduling information for the relay UE to transmits the PDSCH to the remote UE, and the PDSCH carries downlink data of the remote UE. That is, transmitting or retransmitting the data to the remote UE upon receiving the trigger message).

Regarding Claim 9, the combination of Su396 and Sun, specifically, Su396 teaches wherein the trigger message is received upon the first UE successfully decoding at least part of the data transmission ([Para. 0116-0128, 0293, 0302, 0306] the first UE (relay UE) receives the resource scheduling information (i.e., trigger message) in the DCI (downlink control information), upon the first UE successfully decodes the first data channel that carries data of the second UE, the first UE forwards the data between the base station and the second UE according to the scheduling information), and upon the first UE transmitting an indication to the network node that at least part of the data transmission has been successfully decoded ([Para. 0287, 0293] a relay UE forwards the received data channel of the remote UE only after successfully decoding it. Here, the relay UE must feed back the decoding information of the data channel of the remote UE to the base station. Only after the relay UE successfully decodes the received data channel of the remote UE, and only after confirming that the relay UE successfully decodes the received data channel of the remote UE, the first UE forwards to the remote UE).

Regarding Claim 11, Su396 teaches A method for wireless communications performed by a network node: transmitting a control message to at least a first UE ([Para. 0296] Fig. 15, shows a base station (network node) transmits a first PDCCH (downlink control message) to the relay UE (first UE)), the control message comprising a downlink control information (DCI) field including a first indicator of whether a data transmission is intended for the first UE or a second UE ([Para. 0307-0309] the first PDCCH includes one DCI field used to indicate scheduling information of the first PDSCH and the second PDSCH. [Para. 0320, 0323, 0333] the relay UE receives the information included in a DCI, and the relay UE may derive the information included in the DCI, which indicates the scheduling information of the first PDSCH and the second PDSCH is intended for the remote UE. Then, the relay UE transmits the PDSCH to the remote UE based on scheduling information signaled by the first PDCCH, where the PDSCH carries the downlink data of the remote UE. [Para. 0327-0329] Here, the relay UE needs to receive the first PDCCH and acquire the scheduling information of the first PDSCH and the second PDSCH from the first PDCCH and the second PDCCH to determine the scheduling information of the PDSCH, where the first PDCCH corresponds to one DCI that has one indication field including scheduling information of the first PDSCH and the second PDSCH of the remote UE [0308]);
the control message comprising a second indicator for the first UE to forward the data transmission after decoding at least part of the data transmission ([Para. 0307-0308, 0311, 0407] the first PDCCH may include one DCI with one indication field includes scheduling information of the first PDSCH and the second PDSCH intended for the remote UE. In an example, the DCI is scrambled using the temporary identifier (RNTI) of the remote UE. [Para. 0282-0283, 0285, 0293] after the relay UE successfully decodes the received data channel of the remote UE, it then forwards the data channel to the remote UE);
and transmitting the data transmission to at least the first UE and the second UE ([Para. 0297-0299] Fig. 15, base station transmits a first PDSCH and the second PDSCH to the relay UE, which carries downlink data of the remote UE, and the relay UE transmits the second PDSCH to the remote UE).
Su396 does not disclose the control message comprising a third indicator for whether the data transmission is to be at least partially decoded by the first UE.
Sun teaches the control message comprising a third indicator for whether the data transmission is to be at least partially decoded by the first UE (Para. 0248] a group of UEs (i.e., first UE and second UE) receive a PDCCH with indication information, and determine if the indication information indicates there is a PDSCH, then the UEs decode the PDSCH (data transmission) according to the indication information. 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396 and Sun to improve the success rate of the transmission and reduce the repetitions and resource utilization. 

Regarding Claim 13, the combination of Su396 and Sun, specifically, Su396 teaches wherein the network node comprise one of a base station or a programmable logical control (PLC) node ([Para. 0296] Fig. 15, a base station (transmits a PDCCH to the relay UE), and wherein the control message indicates a UE identifier for the second UE when the control message indicates that the data transmission is intended for the second UE ([Para. 0296-0299, 0311] Fig. 15, shows the base station transmits a first PDCCH to the relay UE, which signals scheduling information of the first PDSCH and second PDSCH which carry downlink data of the remote UE. The first PDCCH may be may be scrambled using the RNTI of the remote UE (i.e., identifier for the second UE)). 

Regarding Claim 16, the combination of Su396 and Sun, specifically, Su396 teaches wherein the data transmission comprises a resource allocation of a sidelink for retransmitting the data transmission to the second UE ([Para. 0246, 0279, 0287] describes the base station schedules the transmission resources (i.e., resource allocation) on the sidelink for the relay node (which include transmission resources for sidelink control messages and resources for sidelink data messages for the PDSCH transmission and schedule the retransmission of the data channel of the remote UE).
 
Regarding Claim 18, the combination of Su396 and Sun, specifically, Su396 teaches transmitting a trigger message to the first UE upon failing to receive an ACK from the second UE on the data transmission, wherein the trigger message indicates to the first UE to re-transmit the data transmission to the second UE using a sidelink ([Para. 0388-0391, 0423, 0505] describes the base station initiates the retransmission scheduling (trigger message) to the relay UE upon receiving an NACK from the remote UE via the relay UE (failing to receive an ACK). [Para. 0246] the  relay forwarding method designed in a device to device (D2D) communication is using a sidelink).

Regarding Claim 19, the combination of Su396 and Sun, specifically, Su396 teaches wherein the trigger message is sent to the first UE upon receiving an indication from the first UE that at least part of the data transmission has been successfully decoded ([Para. 0287, 0293, 0391] if the base station receives the ACK from the relay UE if the relay UE correctly decode the first PDSCH, the base station initiates new data scheduling (a trigger message) of the remote UE to the relay UE. The scheduling information includes new data indication and MCS [0308]).

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Su396 in view of Sun. Su396 teaches A first user equipment (UE) for wireless communications, comprising a transceiver; a memory; and at least one processor coupled to the memory ([Para. 0141-0143, 0235-0237] user equipment (UE), comprises: a processor; and a memory configured to store machine readable instructions that, when executed by the processor, cause the processor to perform the above-mentioned method for relay transmission. Fig. 10 shows a structure of a user equipment includes a module for transmitting/receiving.

Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Su396 in view of Sun. Su396 teaches An apparatus for wireless communications at a first user equipment (UE), comprising means for receive a data transmission; means for determine; and means for retransmit ([Para. 0154] Fig. 9 shows a structure of a terminal device, which may be the first terminal device in the method embodiment. The terminal device may include a receiver 40, a transmitter 41, a processor 42, and a memory 43).
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 5.

4.	Claims 2, 12, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Su396 in view of Sun as applied to claims 1, 11, 21 and 26 respectively above, and in view of Su et al., (US 2020/0137782), hereinafter Su782.

Regarding Claim 2, the combination of Su396 and Sun does not disclose wherein the data transmission is either a unicast transmission or a multicast transmission via a Group-Radio Radio Network Temporary Identifier (G-RNTI) and wherein the multicast transmission is to a UE group which comprises at least the first UE, and the second UE.
Su782 teaches wherein the data transmission is either a unicast transmission or a multicast transmission via a Group-Radio Radio Network Temporary Identifier (G-RNTI) and wherein the multicast transmission is to a UE group which comprises at least the first UE, and the second UE ([Para. 0068, 0089, 0101] The access network device may multicast the downlink data by using the cooperation group identifier. The group identifier may be a user equipment cooperation group-radio network temporary identity (UCG-RNTI). [Para. 0020] where the group identifier includes the first terminal device and the second terminal device).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396, Sun and Su782 to ensuring accuracy of the transmission through the sidelink and to improve the transmission efficiency.

Regarding Claim 12, the combination of Su396 and Sun does not disclose wherein the data transmission is either a unicast transmission or a multicast transmission via a Group-Radio Network Temporary Identifier (G-RNTI) and wherein the multicast transmission is to a helper UE group of which the first UE is a member.  
 Su782 teaches wherein the data transmission is either a unicast transmission or a multicast transmission via a Group-Radio Network Temporary Identifier (G-RNTI) and wherein the multicast transmission is to a helper UE group of which the first UE is a member. ([Para. 0068, 0089, 0101] The access network device may multicast the downlink data by using the cooperation group identifier (i.e., helper UE group). The first terminal device and the second terminal device may constitute a cooperation group. The group identifier may be a user equipment cooperation group-radio network temporary identity (UCG-RNTI). 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396, Sun and Su782 to ensuring accuracy of the transmission through the sidelink and to improve the transmission efficiency.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	
5.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Su396 in view of Sun as applied to claims 1 and 11 respectively above, and further in view of Kim et al. (US 2018/0176892) hereinafter Kim.

Regarding Claim 7, the combination of Su396 and Sun, specifically, Su396 teaches wherein the control message indicates a resource allocation of an intended sidelink for retransmission of the data transmission to the second UE ([Para. 0246, 0279, 0287] describes the relay node receives scheduling information for the transmission resources (i.e., resource allocation) on the sidelink, which include transmission resources for sidelink control messages and resources for sidelink data messages for the PDSCH transmission and schedule the retransmission of the data channel of the remote UE). 
 The combination of Su396 and Sun does not disclose wherein resource allocation of a sidelink for retransmitting the data transmission to the second UE is via a semi-persistent resource scheduling with a RRC message.
Kim teaches wherein resource allocation of a sidelink for retransmitting the data transmission to the second UE is via a semi-persistent resource scheduling with a RRC message ([Para. 0570-0578, 0634-0637, 0644, 0693-0697] describes the scheduling assignment (SA) for the sidelink including retransmission information, and the resource allocation for the sidelink transmission may be semi-persistent scheduling (SPS) with RRC signaling).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396, Sun and Kim to improve the utilization of cellular system.

Regarding Claim 17, The combination of Su396 and Sun does not disclose wherein a resource allocation of a sidelink for retransmitting the data transmission to the second UE is via a semi-persistent resource allocation using an RRC message.
Kim teaches wherein a resource allocation of a sidelink for retransmitting the data transmission to the second UE is via a semi-persistent resource allocation using an RRC message. ([Para. 0570-0578, 0634-0637, 0644, 0693-0697] describes the scheduling assignment (SA) for the sidelink including retransmission information, and the resource allocation for the sidelink transmission may be semi-persistent scheduling (SPS) with  RRC signaling).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396, Sun and Kim to improve the utilization of cellular system.

6.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su396 in view of Sun as applied to claims 8 and 18 respectively above, and in view of Chen et al. (US 2020/0107170) hereinafter Chen.

Regarding Claim 10, the combination of Su396 and Sun does not disclose wherein the trigger message comprises a modulation and coding scheme (MCS), a precoding matrix indicator (PMI), and a rank indicator (RI) for retransmitting the data transmission.
Chen teaches wherein the trigger message comprises a modulation and coding scheme (MCS), a precoding matrix indicator (PMI), and a rank indicator (RI) for retransmitting the data transmission. ([Para. 0036-0045] describes a link parameter (e.g., MCS, power control, a PMI, an RI, or a combination thereof) may be provided by DCI from base station for the sidelink transmission and retransmission between first UE 110 and second UE 120 as shown in Fig. 1).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396, Sun and Chen to implement the NR sidelink for V2X communication to supports low-latency and/or high-reliability services.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

7.	Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Su396 in view of Sun as applied to claims 1, 11, 21 and 26 respectively above, and in view of Ji et al., (US 2021/0243790), hereinafter JI.

Regarding Claim 31, the combination of Su396 and Sun does not disclose wherein the field indicating whether the data transmission is intended for the first UE is a one-bit field.
Ji teaches wherein the field indicating whether the data transmission is intended for the first UE is a one-bit field ([Para. 0107, 0110-0111] describes the network device transmits a PDCCH with DCI for sidelink scheduling to the first UE taken as a source UE of the sidelink. The DCI transmitted by the network equipment to the source UE is scrambled with an RNTI of the source UE, the DCI containing ID of the target UE, where the DCI contains 1 bit ID field indicates whether an ID field corresponds to the source UE or the target UE is used for data scheduling).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396, Sun and Ji to implement the sidelink transmission to improve reliability of data transmission of the sidelink.

Regarding Claim 32, the combination of Su396 and Sun does not disclose wherein the DCI field is a one-bit field.
Ji teaches wherein the DCI field is a one-bit field ([Para. 0111] the DCI contains the ID, the 1 bit also indicates whether an ID field corresponds to the source UE or the target UE). 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396, Sun and Ji to implement the sidelink transmission to improve reliability of data transmission of the sidelink.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 31.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180206173, Virtej et al. discloses Methods And Apparatuses For Selecting A First Base Station Or A Second Base Station To Transmit A Packet Data Unit (PDU) To A User Equipment (UE).
US 20160013903, Kim et al. discloses method and device for canceling interference and receiving data in wireless communication system.
US 20150382336, Zhang et al. discloses data transmission method, base station and user equipment.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413